   Case 2:21-cv-04432-FMO-KS Document 19 Filed 07/26/21 Page 1 of 2 Page ID #:56

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.        CV 21-4432 FMO (KSx)                                  Date     July 26, 2021
 Title           Triller Fight Club II LLC v. Brandon T. Williams, et al.



 Present: The Honorable           Fernando M. Olguin, United States District Judge
                 Joseph Remigio                                         None Present
                   Deputy Clerk                                    Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:
                    None Present                                         None Present
 Proceedings:             (In Chambers) Order Dismissing Action Without Prejudice

         Plaintiff Triller Fight Club II LLC (“plaintiff”) filed its complaint on May 27, 2021. (See Dkt.
1, Complaint). On July 2, 2021, the Clerk entered default against defendants Brandon T. Williams
(“BTW”) and Itslilbrandon (“ILB”) (collectively, “defendants”). (See Dkt. 16, Default by Clerk [as
to BTW]); (Dkt. 17, Default by Clerk [as to ILB]). On July 6, 2021, the court ordered plaintiff to “file
and serve a motion for default judgment [against defendants] no later than July 20, 2021.” (Dkt.
18, Court’s Order of July 6, 2021, at 1). Plaintiff was admonished that “failure to file the motion
for default judgment by the deadline set forth” in the order may result in the action being dismissed
for failure to prosecute and/or to comply with a court order. (Id.) (citing Fed. R. Civ. P. 41(b); Link
v. Wabash R.R. Co., 370 U.S. 626, 629-30, 82 S.Ct. 1386, 1388 (1962)). As of the filing date of
this Order, plaintiff has not filed a motion for default judgment. (See, generally, Dkt.).

        A district court may dismiss an action for failure to prosecute or to comply with court orders.
Fed. R. Civ. P. 41(b); Link, 370 U.S. at 629-30, 82 S.Ct. at 1388 (authority to dismiss for failure
to prosecute necessary to avoid undue delay in disposing of cases and congestion in court
calendars); Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992) (district court may dismiss
action for failure to comply with any court order). Dismissal, however, is a severe penalty and
should be imposed only after consideration of the relevant factors in favor of and against this
extreme remedy. Thompson v. Housing Auth. of Los Angeles, 782 F.2d 829, 831 (9th Cir.1986).
These factors include: “(1) the public’s interest in expeditious resolution of litigation; (2) the court’s
need to manage its docket; (3) the risk of prejudice to defendants/respondents; (4) the availability
of less drastic alternatives; and (5) the public policy favoring disposition of cases on their merits.”
Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002) (citing Ferdik, 963 F.2d at 1260-61); see
Applied Underwriters, Inc. v. Lichtenegger, 913 F.3d 884, 891 (9th Cir. 2019) (“By its plain text,
a Rule 41(b) dismissal . . . requires ‘a court order’ with which an offending plaintiff failed to
comply.”). “Although it is preferred, it is not required that the district court make explicit findings
in order to show that it has considered these factors and [the Ninth Circuit] may review the record
independently to determine if the district court has abused its discretion.” Ferdik, 963 F.2d at
1261.

      Having considered the Pagtalunan factors, the court is persuaded that this action should
be dismissed for failure to comply with a court order and failure to prosecute. Plaintiff’s failure to
CV-90 (10/08)                            CIVIL MINUTES - GENERAL                                  Page 1 of 2
   Case 2:21-cv-04432-FMO-KS Document 19 Filed 07/26/21 Page 2 of 2 Page ID #:57

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       CV 21-4432 FMO (KSx)                                  Date     July 26, 2021
 Title          Triller Fight Club II LLC v. Brandon T. Williams, et al.

file the motion for default judgment hinders the court’s ability to move this case toward disposition
and indicates that plaintiff does not intend to litigate this action. In other words, plaintiff’s
“noncompliance has caused [this] action to come to a complete halt, thereby allowing [it] to control
the pace of the docket rather than the Court.” Yourish v. Cal. Amplifier, 191 F.3d 983, 990 (9th
Cir. 1999) (internal quotation marks omitted). Further, plaintiff was warned that failure to file a
motion for default judgment could result in a dismissal of the action for lack of prosecution and
failure to comply with a court order. (See Dkt. 18, Court’s Order of July 6, 2021, at 1); see also
Ferdik, 963 F.2d at 1262 (“[A] district court’s warning to a party that his failure to obey the court’s
order will result in dismissal can satisfy the consideration of alternatives requirement.”) (internal
quotation marks omitted). Thus, having considered the Pagtalunan factors, the court is persuaded
that the instant action should be dismissed for failure to comply with a court order and failure to
prosecute.

      Based on the foregoing, IT IS ORDERED THAT judgment be entered dismissing this action,
without prejudice, for failure to prosecute and comply with the orders of the court.

                                                                                 00       :     00

                                                        Initials of Preparer            jre




CV-90 (10/08)                           CIVIL MINUTES - GENERAL                                Page 2 of 2
